Citation Nr: 1716042	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  08-30 219A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for the Veteran's right knee disability, currently evaluated at 10 percent disabling for limitation of motion due to arthritis and 10 percent disabling for residuals of a torn meniscus. 

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2006 and February 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to an increased evaluation for the Veteran's right knee disability, currently evaluated at 10 percent disabling for limitation of motion due to arthritis and 10 percent disabling for residuals of a torn meniscus, by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal for entitlement to an initial evaluation in excess of 70 percent for PTSD by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his authorized representative have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an increased evaluation for the Veteran's right knee disability, currently evaluated at 10 percent disabling for limitation of motion due to arthritis and 10 percent disabling for residuals of a torn meniscus, is dismissed.

The appeal for entitlement to an initial evaluation in excess of 70 percent for PTSD is dismissed.


	
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


